Citation Nr: 0721456	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  05-29 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for claimed arthritis of 
multiple joints.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1959 to May 
1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing at the RO in March 2007.

At the Board hearing the veteran submitted articles and 
pictures about parachuting with a waiver of initial RO 
jurisdiction.  The Board has accepted this additional 
evidence for inclusion into the record on appeal.  See 38 
C.F.R. § 20.800.  

The issue on appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Board will 
advise the veteran when further action on his part is 
required.


REMAND

The veteran testified that his claimed arthritis is a result 
of over 200 in-service parachute jumps that resulted in aches 
in his entire body from hard landings.  He testified that his 
arthritis is a result of over 30 specifically hard landings.  
The veteran testified that he did not seek medical treatment 
in service since he was afraid he would not be allowed to 
jump if he did however, the Board notes that the veteran's 
parachute log is part of the record.  The veteran had a VA 
medical examination in June 2003.

The Board notes that the June 2003 VA examiner stated that x-
ray studies did not reveal arthritis of the joints and 
specifically x-ray studies of the elbows and knees 
bilaterally revealed mild degenerative changes that were 
likely age related.  However, the Board notes that the VA 
examiner was not an orthopedist and that he did not conduct 
x-ray studies of the neck and jaw.  Accordingly, the RO 
should arrange for the veteran to undergo a VA examination by 
an orthopedist in order to obtain a competent medical opinion 
as to current nature of the claimed arthritis in the 
veteran's joints and whether it is either consistent with the 
veteran's in-service parachute jumps or if it is a natural 
progression of age.  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2005).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
veteran and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility at which the examination is to take 
place.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that the veteran provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records for the veteran's claimed 
arthritis in the joints (ankles, knees, 
hands, feet, wrists, elbows, shoulders, 
neck, and jaw).  The veteran also should 
be informed that he may submit evidence 
to support his claim.  The RO's letter 
should invite the veteran to furnish all 
evidence in his possession, and identify 
what evidence is ultimately his 
responsibility to obtain.  The RO should 
ensure that its letter meets the 
requirements of the recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.   The RO should arrange for the 
veteran to be given an evaluation at an 
appropriate VA facility by an 
orthopedist.  The entire claims file must 
be made available to the physician 
designated to examine the veteran, and 
the examination reports should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The VA orthopedist should determine the 
nature and likely etiology of the 
veteran's claimed arthritis in the joints 
(ankles, knees, hands, feet, wrists, 
elbows, shoulders, neck, and jaw) i.e.  
if it is at least as likely as not that 
his arthritis is a result of military 
service or if it is related to age.  

The VA orthopedist must explain the 
rationale for all opinions given.  If the 
orthopedist cannot reach an opinion 
without resorting to speculation, the 
orthopedist should so state and explain 
the basis for such determination.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the veteran's claim 
for service connection for arthritis of 
multiple joints.  

4.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford him the appropriate time period for 
response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 41 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).  




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



